                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RUDOLPH MURCHISON (R56066),                     )
                                                )
                        Petitioner,             )       Case No. 18 C 1450
                                                )
                v.                              )       Judge Sharon Johnson Coleman
                                                )
RANDY PFISTER, Warden, Stateville               )
Correctional Center,                            )
                                                )
                        Respondent.             )

                          MEMORANDUM OPINION AND ORDER

        Before the Court is pro se petitioner Rudolph Murchison’s petition for a writ of habeas

corpus brought pursuant to 28 U.S.C. § 2254(d)(1). For the following reasons, the Court denies

Murchison’s habeas petition and further declines to certify any issues for appeal under 28 U.S.C. §

2253(c)(2).

Background

        When considering habeas petitions, federal courts presume that the factual findings made by

the last state court to decide the case on the merits are correct unless the habeas petitioner rebuts

those findings by clear and convincing evidence. See 28 U.S.C. § 2254(e)(1); Sims v. Hyatte, 914 F.3d

1078, 1095 (7th Cir. 2019). Where Murchison has not provided clear and convincing evidence to

rebut this presumption, the following factual background is based on the Illinois Appellate Court’s

decisions on direct and post-conviction appeal.

        In September 1999, Murchison and two other men bludgeoned and robbed eighty-eight year

old Ethel Jackson at her home on South Greenwood Avenue in Chicago. After being taken to the

hospital, Jackson slipped into a coma and never regained consciousness. Jackson died on March 2,

2001, after which Murchison was charged with three different counts of first degree murder.
        At his 2006 jury trial, the State introduced Murchison’s video-taped confession in which he

admitted that he led his accomplices to Jackson’s home where one of them repeatedly hit Jackson in

the head with a pipe. Murchison’s confession also revealed that the men stole Jackson’s money

leaving her bound and gagged. The State also presented additional evidence corroborating

Murchison’s confession, including that before she lost consciousness, Jackson made a statement to

the police implicating Murchison in the attack and robbery. In September 2006, the jury found

Murchison guilty on all three first degree murder counts, including felony murder, intentional

murder, and knowing murder.

        Murchison, by counsel, filed a direct appeal to the Illinois Appellate Court arguing: (1) there

was insufficient evidence to establish that he or his accomplices caused Jackson’s death; (2) the trial

court erred by instructing the jury with a non-pattern proximate cause instruction for felony murder;

(3) the trial court erred by not instructing the jury with a mandatory instruction on armed robbery as

a predicate to felony murder; (4) the trial court abused its discretion by allowing an expert to testify

about causation; and (5) the trial court violated his right to confrontation when it allowed the

officers to testify that they could identify Murchison after speaking with Jackson before she went

into a coma. The Illinois Appellate Court affirmed the conviction of intentional murder, but

vacated the felony murder and knowing murder convictions. Murchison then filed a counseled

petition for leave to appeal (“PLA”) to the Illinois Supreme Court arguing that the non-pattern jury

instruction was in error. The Illinois Supreme Court denied Murchison’s PLA in March 2010.

        In September 2010, Murchison filed a post-conviction petition pursuant to the Illinois Post-

Conviction Hearing Act, 725 ILCS 5/122-1, et seq., raising the same claims that he raised on direct

appeal. The Circuit Court dismissed his post-conviction petition as frivolous and patently without

merit at the first stage of the proceedings. On appeal, the parties agreed that the case should



                                                        2
continue to the second stage of post-conviction review, and thus the Illinois Appellate Court

remanded the matter in July 2013.

        On remand, the trial court appointed Murchison counsel, who filed a supplemental petition

for post-conviction relief adding one additional claim, namely, that Murchison’s appellate counsel on

direct appeal was ineffective for failing to argue that the trial was defective because the expert

testimony and jury instructions bypassed the question of foreseeability in relation to causation. The

trial court dismissed both pro se and supplemental post-conviction petitions in March 2016.

        On post-conviction appeal, Murchison’s appointed counsel filed a motion to withdraw

under Pennsylvania v. Finley, 481 U.S. 551, 107 S.Ct. 1990, 95 L.Ed.2d 539 (1987). The Illinois

Appellate Court granted counsel’s motion and affirmed the post-conviction ruling. In his pro se

PLA to the Illinois Supreme Court, Murchison made only one argument—that appellate counsel was

ineffective for failing to argue that the expert testimony and jury instructions bypassed the question

of foreseeability in relation to the cause of Jackson’s death. The Illinois Supreme Court denied

Murchison’s post-conviction PLA in February 2018.

Legal Standards

        “Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a federal court cannot

issue a writ of habeas corpus on a claim rejected on the merits in state court unless the petitioner

surmounts high obstacles.” Janusiak v. Cooper, 937 F.3d 880, 888 (7th Cir. 2019). Specifically, under

the AEDPA, the Court cannot grant habeas relief unless the state court’s decision was contrary to,

or an unreasonable application of federal law clearly established by the Supreme Court. Williams v.

Taylor, 529 U.S. 362, 402-03, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000); Felton v. Bartow, 926 F.3d 451,

464 (7th Cir. 2019). The Supreme Court has explained that a state court’s decision is “contrary to”

clearly established Supreme Court law “if the state court arrives at a conclusion opposite to that

reached by this Court on a question of law” or “if the state court confronts facts that are materially
                                                        3
indistinguishable from a relevant Supreme Court precedent and arrives at a result opposite to ours.”

Williams, 529 U.S. at 405. Under the “unreasonable application” prong of the AEDPA standard, a

habeas petitioner must demonstrate that although the state court identified the correct legal rule, it

unreasonably applied the controlling law to the facts of the case. Id. at 407.

        “[A] state prisoner must exhaust his remedies in state court before seeking relief in federal

court.” Snow v. Pfister, 880 F.3d 857, 864 (7th Cir. 2018). “Inherent in the habeas petitioner’s

obligation to exhaust his state court remedies before seeking relief in habeas corpus, is the duty to

fairly present his federal claims to the state courts.” King v. Pfister, 834 F.3d 808, 815 (7th Cir. 2016)

(citation omitted). “A federal court will not hear a state prisoner’s habeas claim unless the prisoner

has first exhausted his state remedies by presenting the claim to the state courts for one full round of

review.” Crutchfield v. Dennison, 910 F.3d 968, 972 (7th Cir. 2018).

Discussion

        Murchison filed a timely petition for a writ of habeas corpus under 28 U.S.C. § 2254(d)(1).

Construing his pro se petition liberally, see Lund v. United States, 913 F.3d 665, 669 (7th Cir. 2019), he

brings the following claims: (1) there was insufficient evidence to establish that he or his

accomplices caused Jackson’s death; (2) the trial court erred by instructing the jury with a non-

pattern proximate cause instruction for felony murder; (3) the trial court erred by not instructing the

jury with a mandatory instruction on armed robbery as a predicate to felony murder; (4) the trial

court erred by allowing an expert to testify about causation, thus violating his due process rights; (5)

the trial court violated his right to confrontation when it allowed the officers to testify that they

could identify him after speaking with Jackson; and (6) appellate counsel on direct appeal was

ineffective for failing to argue that the trial was defective because the expert testimony and jury

instructions bypassed the question of foreseeability in relation to causation.

        Murchison’s second and third habeas claims concern the alleged trial court errors in
                                                         4
instructing the jury about the felony murder charge. The Illinois Appellate Court, however, vacated

the felony murder conviction and merged it into the intentional murder conviction. Therefore,

Murchison is not “in custody pursuant to a judgment of a State court” for felony murder as required

under § 2254(d)(1). Cf. Kelley v. Zoeller, 800 F.3d 318, 324 (7th Cir. 2015).

        Turning to Murchison’s ineffective assistance of appellate counsel claim, he asserts that his

appellate counsel on direct appeal was constitutionally ineffective for failing to argue that the expert

testimony and jury instructions bypassed the question of foreseeability. In analyzing this argument,

the Court applies the familiar two-prong test set forth in Strickland v. Washington, 466 U.S. 668, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984). See Kimbrough v. Neal, 941 F.3d 879, 881 (7th Cir. 2019). Under

the Strickland performance prong, an appellate counsel’s performance is constitutionally deficient if

counsel fails to appeal an issue that is plainly stronger than the claims counsel did raise on appeal.

Davila v. Davis, ___ U.S. ___, 137 S.Ct. 2058, 2067, 198 L.Ed.2d 603 (2017). In this context,

“[e]ffective appellate counsel should not raise every nonfrivolous argument on appeal, but rather

only those arguments most likely to succeed.” Id. To establish the Strickland prejudice prong,

Murchison must show that there is a reasonable probability that the issue appellate counsel did not

raise would have changed the outcome of his appeal. See Strickland, 466 U.S. at 694; Miller v. Zatecky,

820 F.3d 275, 276 (7th Cir. 2016).

        The post-conviction Illinois Appellate Court concluded that Murchison’s ineffective

assistance of appellate counsel claim was meritless without discussion. Because the Illinois Appellate

Court did not squarely address the merits of this claim, the Court looks to the last state court that

discussed the merits, which was the Circuit Court’s post-conviction petition ruling in March 2016.

See 28 U.S.C. § 2254(e)(1). In that ruling, the Circuit Court highlighted arguments appellate counsel

did make relating to causation and foreseeability:



                                                         5
                   [I]t must be noted that his appellate counsel thoroughly and properly
         presented evidence which challenged the notion of causation and whether
         petitioner’s actions were direct and [the] inevitable sequence result[ing] from the
         initial criminal act. The appellate record reflects that appellate counsel challenged the
         sufficiency of the State’s evidence that actions of the petitioner caused the death of
         Ethel.

Further, the Circuit Court noted that appellate counsel challenged the expert’s opinion on

causation.1 In doing so, appellate counsel argued that legal cause is a question of foreseeability with

the relevant inquiry of whether the injury is the type that a reasonable person would see as likely to

result from his conduct. Meanwhile, a review of the trial court record indicates that the first degree

murder jury instructions—which Murchison calls into question—were based on the Illinois Criminal

Pattern Jury Instruction 7.02.

         Under these circumstances, the Court would be hard-pressed to conclude that appellate

counsel’s performance was constitutionally deficient because this post-conviction argument is not

“plainly stronger” than the claims counsel did raise on appeal. The arguments counsel did make on

appeal went to the very heart of the causation analysis, including foreseeability, and the Illinois

Appellate Court examined these issues in detail on direct appeal. Because Murchison has not

overcome the presumption that counsel’s performance was constitutionally effective, the Court need

not consider if he was prejudiced. Strickland, 466 U.S. at 697.

         Next, Murchison has procedurally defaulted his first and fifth habeas claims because he

failed to present them through one complete round of state court review before filing his habeas

petition, including in a PLA to the Illinois Supreme Court. See O’Sullivan v. Boerckel, 526 U.S. 838,

845, 848, 119 S. Ct. 1728, 144 L.Ed.2d 1 (1999). Specifically, although Murchison presented his




          1 Although the Circuit Court did not cite Strickland in its analysis, neither its reasoning nor the result contradicts

Strickland. See Early v. Packer, 537 U.S. 3, 8, 123 S.Ct. 362, 154 L.Ed.2d 263 (2002) (per curiam).

                                                                    6
sufficiency of the evidence and confrontation clause claims on direct and post-conviction appeal, he

failed to include these claims in his PLAs to the Illinois Supreme Court.

         In his reply brief, Murchison argues that his counsel’s ineffective assistance excuses his

procedural default of these claims. Although “[m]eritorious claims of ineffective assistance can

excuse a procedural default,” see Richardson v. Lemke, 745 F.3d 258, 272 (7th Cir. 2014), as discussed

above, Murchison’s ineffective assistance of appellate counsel claim is without merit. Also,

ineffective assistance of appellate counsel, as opposed to ineffective assistance of trial counsel,

cannot excuse procedural default in the first instance. Oaks v. Pfister, 863 F.3d 723, 726 (7th Cir.

2017).

         Murchison also argues that his procedural default falls under the fundamental miscarriage of

justice (actual innocence) exception. The “fundamental miscarriage of justice exception is grounded

in the ‘equitable discretion’ of habeas courts to see that federal constitutional errors do not result in

the incarceration of innocent persons.” Herrera v. Collins, 506 U.S. 390, 404-05, 113 S.Ct. 853, 122

L.Ed.2d 203 (1993). To establish this exception, Murchison must present new, reliable evidence,

such as “exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.” House v. Bell, 547 U.S. 518, 537, 126 S.Ct. 2064, 165

L.Ed.2d 1 (2006) (citation omitted). After presenting such evidence, Murchison must then show

“that it is more likely than not that no reasonable juror would have convicted him in the light of the

new evidence.” Schlup v. Delo, 513 U.S. 298, 327, 115 S.Ct. 851, 130 L.Ed.2d 808 (1995). Here,

Murchison has not pointed to any new, reliable evidence for the Court to consider, therefore, the

fundamental miscarriage of justice exception does not apply to his procedurally defaulted claims.

         Murchison’s fourth habeas claim, namely, that the trial court erred by allowing an expert to

testify about causation violated his due process rights, is also procedurally defaulted because he did

not fairly present this constitutional claim to the state courts. Schmidt v. Foster, 911 F.3d 469, 486
                                                         7
(7th Cir. 2018) (en banc). To clarify, Murchison argued on appeal that the trial court abused its

discretion by allowing an expert to testify about causation characterizing the error as a state law

evidentiary problem. Because he made no reference to federal or constitutional law, nor discuss his

claim as a violation of such law, he did not fully present his federal claim to the state courts.

Murchison also procedurally defaulted this claim because he did not present it in either PLA to the

Illinois Supreme Court, and as discussed, he has failed to establish an exception to this procedural

default.

Certificate of Appealability

           A habeas petitioner does not have the absolute right to appeal a district court’s denial of his

habeas petition, rather, he must first request a certificate of appealability. Miller-El v. Cockrell, 537

U.S. 322, 335, 123 S.Ct. 1029, 1039, 154 L.Ed.2d 931 (2003). A petitioner is entitled to a certificate

of appealability only if he can make a substantial showing of the denial of a constitutional right. Id.

at 336; 28 U.S.C. § 2253(c)(2). Under this standard, Murchison must demonstrate that “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000)

(citation and quotation marks omitted).

           Murchison has not established reasonable jurists would debate that the Illinois court

unreasonably applied Strickland to his ineffective assistance of appellate counsel claim. Also, a

reasonable jurist would not debate that the Court erred in its procedural default determinations and

that two of his habeas claims are not cognizable under § 2254(d)(1). See Slack, 529 U.S. at 484

(“Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

the case, a reasonable jurist could not conclude either that the district court erred in dismissing the



                                                          8
petition or that the petitioner should be allowed to proceed further.”). The Court therefore declines

to certify any issues for appeal pursuant to 28 U.S.C. § 2253(c)(2).

Conclusion

        For these reasons, the Court denies petitioner’s petition for a writ of habeas corpus [1] and

declines to certify any issues for appeal. See 28 U.S.C. §§ 2253(c)(2), 2254(d). Civil case terminated.

        SO ORDERED.


                                                _________________________
                                                Sharon Johnson Coleman
                                                United States District Judge
DATED: 12/26/2019




                                                       9
